DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Claims 1, 3, 8, 10, 12, 15, 17, and 38 have been amended. Claims 104-105 have been newly added and claims 7, 20, 36, 50, and 97 have been newly canceled. 

Claims 1, 3, 5, 8, 10, 12-13, 15, 17, 27, 38, 46, 53, and 103-105 are currently pending.
Claims 53 and 103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.

Claims 1, 3, 5, 8, 10, 12-13, 15, 17, 27, 38, 46, and 104-105 have been examined on the merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/343388 (‘388), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior filed provisional application ‘388 recites the use of a transwell culture device, but makes no reference to other devices wherein a second culture vessel is not above a first culture vessel. Therefore only claim 5 is fully supported by the prior filed provisional application ‘388 as far as the device limitations are concerned.
Therefore claims 1, 3, 8, 10, 12, 13, 15, 17, 27, 38, 46, and 104-105 are not found to have support in the ‘388 application and have been examined with the effective filing date of the nonprovisional application of 05/30/2017. 
Claim 5 is deemed to have support in the provisional and have been examined with the effective filing date of 05/31/2016.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5, 8, 10, 12-13, 15, 17, 27, 38, 46, 104-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first and second culture vessels" in line 6.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of first and second culture vessels. This renders the metes and bounds of the claim unclear and thus the claim is indefinite
Because claims 5, 8, 10, 12-13, 15, 17, 27, 38, 46, 104-105 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.

Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 10, 17, 27, 46, and 104-105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carling (Maitrise es sciences, Universite de Montreal-from IDS filed 12/12/2019).
Regarding claims 1, 3,  Carling teaches a co-culture system that has mice macrophages from a cell line grown in the bottom of wells and human hepatocytes from a cell line grown in transwell inserts on a membrane (page 140). Carling teaches wherein the Chol-exporting cells and the culture medium include labeled Chol (page 140).
Regarding claims 10 and 104, Carling teaches wherein the macrophages express transporter protein ABCA1 and SR-B1 (page 149).
Regarding claim 17, 27 and 105, Carling teaches wherein the co-culture system contains 2% pooled human serum (which inherently contains serum albumin) (page 140).
Regarding claims 46, Carling teaches wherein the Chol-exporting cells are pre-treated with an LXR agonist and cAMP (page 149).
Therefore the teaching of Carling anticipates Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bie et al (American Journal of Physiology Endocrinology Metabolism, 2012-previously cited) in view of Wu et al (International Journal of Molecular Medicine, 2006-previously cited) and Sezgin et al (Journal of Lipid Research 2016-newly cited).
Regarding claims 1, 3, 5, Bie teach a coculture of hepatocytes (Chol-accepting cells) and macrophages (Chol-exporting cells) in a transwell system wherein the cells are in a shared medium, but are separated from each other by the transwell membrane with one vessel above the other vessel (page E 1284, Experimental procedures).
Bie do not specifically teach wherein the hepatocytes are supported on the membrane between the first and second culture vessels.
Wu teach the co-culture of hepatocytes and Kupffer cells (macrophages) in a transwell system wherein the hepatocytes are cultured on the transwell insert membrane in the top compartment and the Kupffer cells are cultured in the bottom compartment (Page 340, Materials and Methods, Cell Cultures, column 1). This system showed the effects of proteins secreted by Kupffer cells on the hepatocytes (abstract, page 345, column 1).
One of ordinary skill in the art would have been motivated by Wu to use an alternate transwell system in the method of Bie wherein the hepatocytes are in the top compartment on the filter membrane and the Kupffer cells/macrophages are in the bottom compartment because Wu teach that this transwell system also demonstrates the effects that the cell-secreted proteins have on the cells through a membrane in a transwell system. Whether the hepatocytes are placed in the bottom compartment or on the membrane in the top compartment appears to be equivalent as both configurations allow for the coculture of hepatocytes and macrophages in a system where the cells are separated but in fluid communication. One of ordinary skill in the art would have had a reasonable expectation of success because both Bie and Wu are coculturing hepatocytes with macrophages with a porous membrane between the cells to allow secreted proteins to pass through the membrane but keeping the cells apart.
Bie do not specifically teach wherein at least one of the macrophages and culture medium includes labeled cholesterol. However, Bie teach that there is a need for additional studies that will define the mechanisms underlying the effects of macrophage phenotype and/or cholesterol content-dependent changes in Kupffer cells (or hepatic macrophages) on hepatocyte metabolism (page E1290, column 1 last paragraph).
Sezgin teach that cholesterol plays a pivotal role in eukaryotic cellular membranes both structurally and functionally and that besides its specific involvement in cellular signaling it also considerably shapes the architecture of the plasma membrane. Sezgin also teach that trafficking of cholesterol (Chol) to the cell membrane is tightly regulated and plays an important role in cell metabolism and that it is essential to visualize cellular cholesterol organization and to measure dynamics (such as uptake, diffusion, trafficking and localization) with high specificity and sensitivity by using fluorescently labeled cholesterol (page 299 column 2).
One of ordinary skill in the art would have been motivated to use labeled cholesterol in the transwell coculture of hepatocytes and macrophages of Bie either in the culture medium or in the macrophages themselves because Bie teach that there is a need for additional studies that will define the mechanisms underlying the effects of macrophage phenotype and/or cholesterol content-dependent changes in Kupffer cells (or hepatic macrophages) on hepatocyte metabolism (page E1290, column 1 last paragraph) and Sezgin teach that trafficking of cholesterol (Chol) to the cell membrane is tightly regulated and plays an important role in cell metabolism and that it is essential to visualize cellular cholesterol organization and to measure dynamics (such as uptake, diffusion, trafficking and localization) with high specificity and sensitivity by using fluorescently labeled cholesterol (page 299 column 2). One of ordinary skill in the art would have had a reasonable expectation of success because Sezgin teach various options for labeling cholesterol for different cellular assays.
Regarding claims 8 and 12, Bie teach wherein the macrophages (Chol-exporting cells) (immune cells) are obtained from the tissue of mice (page E 1284, Experimental procedures).
Regarding claims 13 and 15, Bie teach wherein the hepatocytes express CD36 and are derived from mouse hepatocytes (page E 1284, Experimental procedures).
Therefore the combined teachings of Bie et al, Wu et al and Sezgin et al render obvious Applicant’s invention as claimed.



Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Carling (Maitrise es sciences, Universite de Montreal-from IDS filed 12/12/2019) as applied to claims 1, 3, 10, 17, 27, 46, and 104-105 above, and further in view of Dasseux et al (US 2015/0316566).
Regarding claim 38, Carling teaches that studying other effectors, drugs that are known to modulate RCT pathway, will help validate the use of their in vitro system as a supplementary tool to currently used models of RCT and allow screening of potential pharmaceutical HDL-based therapies (page 168, last paragraph).
Carling does not specifically teach using their co-culture system with an upregulator or downregulator of the activity of the Chol acceptor or with a CETO inhibitor.
Dasseux teach that a novel class of HDL-cholesterol increasing drugs is the CETP inhibitors (page 6 para 53).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to include an upregulator or downregulator of the activity of the Chol acceptor or a CETP inhibitor in the culture medium of the co-cultures system of Carling because teaches that studying other effectors, drugs that are known to modulate RCT pathway, will help validate the use of their in vitro system as a supplementary tool to currently used models of RCT and allow screening of potential pharmaceutical HDL-based therapies (page 168, last paragraph) and Dasseux teaches that CETP inhibitors are a novel class of HDL-increasing drugs.
Therefore the combined teachings of Carling and Dasseux et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that the claim amendments now allow entitlement to the benefit of the filing date of the ‘388 provisional application. Applicant asserts that the Carling Master’s Thesis is not prior art.
This is not found persuasive. The claims as described above are still broader than the invention disclosed in the provisional. The provisional application ‘388 only discloses the use of a transwell device with a second culture vessel provided above the first culture vessel and thus only claim 5 is fully supported in the provisional. Therefore the Carling Master’s Thesis is still deemed to be prior art over all the remaining claims except for claim 5.




Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sengupta et al., “Novel technique for generating macrophage foam cells for in vitro reverse cholesterol transport studies”, Journal of Lipid Research, 2013, Vol. 54, pp. 3358-3372.
Gaibelet et al., “Specific Cellular Incorporation of a Pyrene[1]Labelled Cholesterol: Lipoprotein-Mediated Delivery toward Ordered Intracellular Membranes”, PLOS ONE, 2015, 10(4), pp. 1-27.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632